DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-12, 14 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al., US 2015/0337240 A1 for the reasons of record in the previous office action.
Claims 16-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al., US 2015/0337240 A1 in view of Binder et al., US 2005/0123528 A1for the reasons of record in the previous office action.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons are of record in the previous office action.

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. Applicant argues that the silicone polymers of Navarro are different from those presently claimed, but applicant does not specify why they are different. There is nothing in applicant’s claims which prohibits the presence of epoxide groups, e.g. Regarding the use of Dequest polymers which contain an amine group, such might raise the pH of such formulations above 3 to 5, but other, non-basic phosphonic acids are disclosed as well. While there is no specific teaching in Navarro regarding pH, the person of ordinary skill in the cleaning art could make compositions with a pH of 3-5 while following the teachings of the reference. Furthermore, note the teaching that esterquat fabric softeners can be present. It is well known in the cleaning art that esterquats are less subject to base catalyzed hydrolysis when formulated in aqueous compositions with a pH of about 4. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761